Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s response filed 4/27/2021 has been entered.  Examiner acknowledges the following by applicant: 
The Information Disclosure Statements filed on 4/27/2021 have been entered and considered.  Initial copies of the form PTO-1449 are enclosed with this action.  

Status of claims
Claims 1-16, 29 had/have been canceled by applicant.
Claims 17, 20 and 30 have been amended.
New claim 37 has been added.
In summary, Claims 17-28, 30-37 are pending and examined in the office action.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
The rejection under 35 USC 112(a) for lack of written description is withdrawn in view of claim amendment. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 10/28/2020, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 4/27/2021 have been fully considered but are not deemed fully persuasive.


Rejections to Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

There are 4 rejections: 
Claims 17-28, 30-37are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-10, 18-24, and 27-30 of US Patent 8809026.
The instant application shares multiple inventors with the US patent.    
US patent claims: 
1. A process for producing extracted lipid, the process comprising the steps of: 
i) extracting lipid from a collection of vegetative plant parts comprising one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1) and diacylclycerol acyltransferase (DGAT), wherein co-expression of WRI1 and DGAT has an effect on non-polar lipid accumulation in the vegetative plant parts that is larger than an additive effect of the individual effects of each of WRI1 and DGAT expressed alone, and
ii) recovering the extracted lipid.
3. The process of claim 1, wherein i) the extracted lipid comprises triacylglycerols, wherein the triacylglycerols comprise at least 90% (w/w) of the extracted lipid, and/or ii) the extracted lipid comprises free sterols, steroyl esters, steroyl glycosides, waxes or wax esters, or any combination thereof.
6. The process of claim 1 which comprises one or more or all of
a) prior to step i), harvesting the vegetative plant parts from one or more plants grown in a field with a mechanical harvester,
b) prior to step i), drying, or drying and grinding, the vegetative plant parts,
c) in step ii), recovering the extracted lipid by collecting it in a container,
d) one or more of degumming, deodorising, decolourising, drying or fractionating the extracted lipid,
e) removing at least some waxes and/or wax esters from the extracted lipid, and
f) analysing the fatty acid composition of the extracted lipid.
7. The process of claim 6, wherein in step a) the vegetative plant parts are harvested from at least 1000 plants grown in a field, to provide a collection of at least 1000 such vegetative plant parts.
8. The process of claim 1, wherein the vegetative plant parts are aerial plant parts and/or green plant parts.
9. The process of claim 1, wherein the vegetative plant parts are plant leaves and/or stems, roots or tubers.
10. The process of claim 1, which has one or more or all of the following features:

ii) palmitic acid comprises at least 20% of the total fatty acid content in the non-polar lipid in the vegetative plant parts,
iii) linoleic acid comprises at least 15% of the total fatty acid content in the non-polar lipid in the vegetative plant parts, and
iv) α-linolenic acid comprises less than 15% of the total fatty acid content in the non-polar lipid in the vegetative plant parts.
18. The process of claim 1, wherein the vegetative plant parts have a total non-polar lipid content of at least 10% (w/w dry weight).
19. The process of claim 1, wherein the vegetative plant parts have a total non-polar lipid content of at least about 15% (w/w dry weight).
20. The process of claim 18, wherein the vegetative plant parts comprise a total TAG content of at least about 11% (w/w dry weight).
21. The process of claim 6, wherein in step a) the vegetative plant parts are harvested from the plant(s) some time between about the time of flowering of the plant(s) to about the time senescence of the plant(s) has started.
22. The process of claim 1, wherein the total fatty acid content in the non-polar lipid of the vegetative plant parts comprises at least 2% more oleic acid and/or at least 2% less palmitic acid than the non-polar lipid in a corresponding wild-type vegetative plant part.
23. The process of claim 1, wherein the non-polar lipid of the vegetative plant parts comprises a modified level of total sterols, non-esterified sterols, steroyl esters or steroyl glycosides relative to the non-polar lipid in a corresponding wild-type vegetative plant part.
24. The process of claim 1, wherein the DGAT is DGAT1.
27. The process of claim 1, wherein the one or more exogenous polynucleotides further encode glycerol-3-phosphate acyltransferase (GPAT).
28. The process of claim 24, wherein the one or more exogenous polynucleotides further encode GPAT.

30. The process of claim 24, wherein the one or more exogenous polynucleotides further encode monoacylglycerol acyltransferase (MGAT).
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
In above claims, both applications claim process of making product from vegetative plant parts comprising exogenous WRI1 and fatty acid acyltransferase.  In the US patent, DGAT (claim 1) and DGAT1 (claim 24) are narrower and more specific than the group consisting of PDAT, DGAT, MGAT and GPAT in instant claim 17; Claims 27-30 of US patent also are narrower and more specific than instant claim 17; DGAT (claim 1) has the same scope as that of instant claims 30 and 37; DGAT1 (claim 24) is narrower and more specific than DGAT of instant claims 30 and 37.  The vegetative plant parts of the US patent is used to produce lipids that is comprised in as the major component of the feed stuff that also comprises carrier  (col 124, lines 43-63).  
The oil composition in claims 10, 18-20 of US patent teach the same oil composition of instant claims 19-25. 
Claims 8-9 of US patent teach the limitation of leaf/leaves of instant claims including claim 18. 
Claim 22-23 of the US patent teach instant claims 26. 
Claims 6 and 21 of US patent teach instant claims 27-28. 
Claim 1 of US patent also teaches instant claim 31.
According to instant specification (p160, lines 37-39), the suitable carriers include edible fat.  The carrier of the US patent includes edible fats (col 125, lines 7-12), thus teaches instant claim 32. 
Claim 7 of the US patent suggests the limitation of instant claims 33-34 of using more than 100 transformed plants.  

Therefore, the claims are obvious over each other. 
Claims 17-28, 30-32, 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, and 18-24 of US Patent 9061992.
The instant application shares multiple inventors with the US patent.    
US patent claims: 
1. A process for producing non-polar lipid in a plant part, the process comprising a step of expressing in the plant part one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1) and diacylglycerol acyltransferase (DGAT), wherein co-expression of WRI1 and DGAT has an effect on non-polar lipid accumulation in the plant part that is larger than an additive effect of the individual effects of each of WRI1 and DGAT expressed alone.
2. The process of claim 1, which further comprises a step of extracting lipid from the plant part.
3. The process of claim 2, wherein i) the extracted lipid comprises triacylglycerols, wherein the triacylglycerols comprise at least 90% (w/w) of the extracted lipid, and/or ii) the extracted lipid comprises free sterols, steroyl esters, steroyl glycosides, waxes or wax esters, or any combination thereof.
4. The process of claim 2 which comprises one or more or all of
a) harvesting the plant part from a plant grown in the field with a mechanical harvester,
b) drying, or drying and grinding, the plant part prior to extracting the lipid,
c) recovering the extracted lipid by collecting it in a container,
d) one or more of degumming, deodorising, decolourising, drying or fractionating the extracted lipid,
e) removing at least some waxes and/or wax esters from the extracted lipid, and
f) analysing the fatty acid composition of the extracted lipid.
5. The process of claim 1, wherein the plant part is an aerial plant part and/or a green plant part.

7. The process of claim 1, which has one or more or all of the following features:
i) oleic acid comprises at least 19% of the total fatty acid content in the non-polar lipid in the plant part,
ii) palmitic acid comprises at least 20% of the total fatty acid content in the non-polar lipid in the plant part,
iii) linoleic acid comprises at least 15% of the total fatty acid content in the non-polar lipid in the plant part, and
iv) α-linolenic acid comprises less than 15% of the total fatty acid content in the non-polar lipid in the plant part.
8. The process of claim 1, wherein the non-polar lipid of the plant part comprises a fatty acid which comprises a hydroxyl group, an epoxy group, a cyclopropane group, a triple carbon-carbon bond, conjugated double bonds, a branched chain such as a methylated or hydroxylated branched chain, or a combination of two or more thereof, or any of two, three, four, five or six of the aforementioned groups, bonds or branched chains.
9. The process of claim 6, wherein the plant part has a total non-polar lipid content of at least 10% (w/w dry weight).
10. The process of claim 6, wherein the plant part has a total non-polar lipid content of at least about 15% (w/w dry weight).
11. The process of claim 9, wherein the plant part comprises a total TAG content of at least about 11% (w/w dry weight).
12. The process of claim 4, wherein in step a) the plant part is harvested from the plant at a time between about the time of flowering of the plant to about the time senescence of the plant has started.
13. The process of claim 1, wherein the total fatty acid content in the non-polar lipid of the plant part comprises at least 2% more oleic acid and/or at least 2% less palmitic acid than the non-polar lipid in a corresponding wild-type plant part.
14. The process of claim 1, wherein the non-polar lipid of the plant part comprises a modified level of total sterols, non-esterified sterols, steroyl esters or steroyl glycosides relative to the non-polar lipid in a corresponding wild-type plant part.
15. The process of claim 1, wherein the DGAT is DGAT1.

19. The process of claim 15, wherein the one or more exogenous polynucleotides further encode glycerol-3-phosphate GPAT.
20. The process of claim 1, wherein the one or more exogenous polynucleotides further encode monoacylglycerol acyltransferase (MGAT).
21. The process of claim 15, wherein the one or more exogenous polynucleotides further encode monoacylglycerol acyltransferase (MGAT).
22. The process of claim 1, which further comprises a step of feeding the plant part to an animal, wherein the plant part comprises the one or more exogenous polynucleotides.
23. A process of feeding an animal, comprising a step of providing to the animal a plant part which comprises one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1) and diacylglycerol acyltransferase (DGAT), wherein co-expression of WRI1 and DGAT has an effect on non-polar lipid accumulation in the plant part that is larger than an additive effect of the individual effects of each of WRI1 and DGAT expressed alone.
24. The process of claim 23, wherein the plant part is a plant leaf.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
In above claims, both applications claim process of making product from vegetative plant parts comprising exogenous WRI1 and fatty acid acyltransferase.  In the US patent, DGAT (claim 1) and DGAT1 (claim 15) are narrower and more specific than the group consisting of PDAT, DGAT, MGAT and GPAT in instant claim 17; Claims 18-21 of US patent also are narrower and more specific than instant claim 17; DGAT (claim 1) has the same scope as that of instant claims 30 and 37; DGAT1 (claim 15) is narrower and more specific than DGAT of instant claims 30 and 37.  The vegetative plant parts of the US patent is used to produce lipids that is comprised in as the major component of the feed stuff that also comprises carrier  (col 120, lines 13-28).  

Claims 6 and 24 of US patent teach the limitation of leaf/leaves of instant claims including claim 18. 
Claim 14 of the US patent teach instant claims 26.
Claims 4 and 12 of US patent teach instant claims 27-28. 
Claim 1 of US patent also teaches instant claim 31.
According to instant specification (p160, lines 37-39), the suitable carriers include edible fat. The carrier of the US patent includes edible fats (col 120, lines 35-37), thus teaches instant claim 32. 
As analyzed above, the vegetative plant parts of the US patent is used to produce lipids and feed stuff. Producing lipids and feed stuff is known method in the art. Thus, instant feedstuff of claims 35-36 are obvious product of the process of the US patent. 
Therefore, the claims are obvious over each other. 

Claims 17-28, 30-32, 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US patent 9499829.
The instant application shares multiple inventors with the US patent.    
US patent claims: 
1. A process for producing non-polar lipid in a plant part, the process comprising a step of expressing in the plant part one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1) and diacylglycerol acyltransferase (DGAT), wherein co-expression of WRI1 and DGAT has an effect on non-polar lipid accumulation in the plant part that is larger than an additive effect of the individual effects of each of WRI1 and DGAT expressed alone, and wherein the plant part further comprises a reduced level of TAG lipase relative to a corresponding wild-type plant part.

3. The process of claim 2, wherein i) the extracted lipid comprises triacylglycerols, wherein the triacylglycerols comprise at least 90% (w/w) of the extracted lipid, and/or ii) the extracted lipid comprises free sterols, steroyl esters, steroyl glycosides, waxes or wax esters, or any combination thereof.
4. The process of claim 2, which comprises one or more or all of
a) harvesting the plant part from a plant grown in the field with a mechanical harvester,
b) drying, or drying and grinding, the plant part prior to extracting the lipid,
c) recovering the extracted lipid by collecting it in a container,
d) one or more of degumming, deodorising, decolourising, drying or fractionating the extracted lipid,
e) removing at least some waxes and/or wax esters from the extracted lipid, and
f) analysing the fatty acid composition of the extracted lipid.
5. The process of claim 1, wherein the plant part is an aerial plant part and/or a green plant part.
6. The process of claim 1, wherein the plant part is a plant leaf.
7. The process of claim 6, which has one or more or all of the following features:
i) oleic acid comprises at least 19% of the total fatty acid content in the non-polar lipid in the plant part,
ii) palmitic acid comprises at least 20% of the total fatty acid content in the non-polar lipid in the plant part,
iii) linoleic acid comprises at least 15% of the total fatty acid content in the non-polar lipid in the plant part, and
iv) α-linolenic acid comprises less than 15% of the total fatty acid content in the non-polar lipid in the plant part.
9. The process of claim 6, wherein the plant part has a total non-polar lipid content of at least 10% (w/w dry weight).
10. The process of claim 6, wherein the plant part has a total non-polar lipid content of at least about 15% (w/w dry weight).
11. The process of claim 9, wherein the plant part comprises a total TAG content of at least about 11% (w/w dry weight).

13. The process of claim 1, wherein the total fatty acid content in the non-polar lipid of the plant part comprises at least 2% more oleic acid and/or at least 2% less palmitic acid than the non-polar lipid in a corresponding wild-type plant part.
14. The process of claim 1, wherein the non-polar lipid of the plant part comprises a modified level of total sterols, non-esterified sterols, steroyl esters or steroyl glycosides relative to the non-polar lipid in a corresponding wild-type plant part.
15. The process of claim 1, wherein the DGAT is DGAT1.
16. The process of claim 1, wherein the one or more exogenous polynucleotides further encode glycerol-3-phosphate acyltransferase (GPAT).
17. The process of claim 15, wherein the one or more exogenous polynucleotides further encode glycerol-3-phosphate GPAT.
18. The process of claim 1, wherein the one or more exogenous polynucleotides further encode monoacylglycerol acyltransferase (MCAT).
19. The process of claim 15, wherein the one or more exogenous polynucleotides further encode monoacylglycerol acyltransferase (MGAT).
20. The process of claim 1, which further comprises a step of feeding the plant part to an animal, wherein the plant part comprises the one or more exogenous polynucleotides.
21. A process of feeding an animal, comprising a step of providing to the animal a plant part which comprises one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1), diacylglycerol acyltransferase (DGAT), and oleosin.
22. The process of claim 21, wherein the plant part is a plant leaf.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
 DGAT1 (claim 15) is narrower and more specific than DGAT of instant claims 30 and 37.  The vegetative plant parts of the US patent is used to produce lipids that is comprised in as the major component of the feed stuff that also comprises carrier  (col 127, lines 19-49).  
The oil composition in claims 7-13 of US patent teach the same oil composition of instant claims 19-25. 
Claims 6 and 22 (leaf) of US patent teach the limitation of leaf/leaves of instant claims including claim 18. 
Claim 14 of the US patent teach instant claims 26.
Claims 4 and 12 of US patent teach instant claims 27-28. 
Claim 1 of US patent also teaches instant claim 31.
According to instant specification (p160, lines 37-39), the suitable carriers include edible fat. The carrier of the US patent includes edible fats (col 127, lines 50-55), thus teaches instant claim 32. 
As analyzed above, the vegetative plant parts of the US patent is used to produce lipids and feed stuff. Producing lipids and feed stuff is known method in the art. Thus, instant feedstuff of claims 35-36 are obvious product of the process of the US patent. 
Therefore, the claims are obvious over each other. 

Claims 17-28, 30, 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US patent 10246718.
The instant application shares multiple inventors with the US patent.    

1. A process for feeding an animal, comprising a step of providing to the animal a vegetative plant part from a transformed plant, the vegetative plant part comprising one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1) and a fatty acid acyltransferase and having a total non-polar lipid content of at least 10% (w/w dry weight).
2. The process of claim 1, wherein the vegetative plant part is a plant leaf.
3. The process of claim 2, wherein the plant leaf comprises a total TAG content of about 11% (w/w dry weight).
4. The process of claim 2, wherein the total fatty acid content in the non-polar lipid of the plant leaf comprises at least 2% more oleic acid than the non-polar lipid in a corresponding wild-type plant leaf.
5. The process of claim 2, wherein the total fatty acid content in the non-polar lipid of the plant leaf comprises at least 2% less palmitic acid than the non-polar lipid in a corresponding wild-type plant leaf.
6. The process of claim 2, wherein the non-polar lipid of the plant leaf comprises a modified level of total sterols, non-esterified sterols, steroyl esters or steroyl glycosides relative to the non-polar lipid in a corresponding wild-type plant leaf.
7. The process of claim 1, wherein the vegetative plant part has one or more or all of the following features:
i) oleic acid comprises at least 19% of the total fatty acid content in the non-polar lipid in the vegetative plant part,
ii) palmitic acid comprises at least 20% of the total fatty acid content in the non-polar lipid in the vegetative plant part,
iii) linoleic acid comprises at least 15% of the total fatty acid content in the non-polar lipid in the vegetative plant part, and
iv) α-linolenic acid comprises less than 15% of the total fatty acid content in the non-polar lipid in the vegetative plant part.
8. The process of claim 7, wherein oleic acid comprises at least 19% of the total fatty acid content in the non-polar lipid in the vegetative plant part.

10. The process of claim 1, wherein the vegetative plant part has a total non-polar content of about 11% (w/w dry weight).
11. The process of claim 10, wherein the vegetative plant part is a plant leaf.
12. The process of claim 1, wherein the vegetative plant part has a total non-polar lipid content of about 15% (w/w dry weight).
13. The process of claim 1 which comprises a step of harvesting the vegetative plant part from a plant grown in the field with a mechanical harvester.
14. The process of claim 13, wherein the vegetative plant part is harvested from the plant at a time between about the time of flowering of the plant to about the time senescence of the plant has started.
15. The process of claim 1, wherein the fatty acid acyltransferase is a phospholipid:diacylglycerol acyltransferase.
16. The process of claim 1, wherein the fatty acid acyltransferase is a monoacylglycerol acyltransferase (MGAT), a diacylglycerol acyltransferase (DGAT), or a glycerol-3-phosphate acyltransferase (GPAT).
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
In above claims, both applications claim process of making and/or using the product from vegetative plant parts comprising exogenous WRI1 and fatty acid acyltransferase.   Claims 15-16 of US patent also has the same scope as instant claims 17, 30 and 37.  The vegetative plant parts of the US patent is the same plant parts of instant application. 
The oil composition in claims 3, 7-12 of US patent teach the same oil composition of instant claims 19-25. 
Claims 2-6 (leaf) of US patent teach the limitation of leaf/leaves of instant claims including claim 18. 
Claim 6 of the US patent teach instant claims 26.

In view of instant definition of “feedstuff” ([p160, lines 12-19], producing lipids and feed stuff is known method in the art. Thus, instant feedstuff of claims 35-36 are obvious product of the process of the US patent. 
Therefore, the claims are obvious over each other. 

Pre-AIA  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 17-18, 26, 30-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sanjaya et al (Increasing the energy density of vegetative tissues by diverting carbon from starch to oil biosynthesis in transgenic Arabidopsis.  Plant Biotechnology Journal 9, pp. 874–883, 2/2011), in view of Chapman et al (US 20100221400, published 9/2/2010, priority date 1/30/2009).  

Claim 17 is drawn to a process for producing a feedstuff, comprising a step of mixing a vegetative plant part from a transformed plant with at least one other feed ingredient or suitable carrier, the vegetative plant part comprising exogenous polynucleotides encoding WRI1 and a fatty acid acyltransferase  selected from the group consisting of: phospholipid:diacylglycerol acyltransferase (PDAT), monoacylglycerol acyltransferase (MGAT), diacylglycerol acyltransferase (DGAT) , and glycerol-3-phosphate acyltransferase (GPAT). 
Dependent claims
Claim 18 limits the vegetative plant part to a plant leaf. 
Claim 26 limits claim 18, wherein the non-polar lipid of the plant leaf comprises a modified level of total sterols, non-esterified sterols, steroyl esters or steroyl glycosides relative to the non-polar lipid in a corresponding wild-type plant leaf.
Claim 30 limits the fatty acid acyltransferase to DGAT.
Claim 31 recites additive effect of co-expression of WRI1 and the fatty acid acyltransferase has an effect on non-polar lipid accumulation in the vegetative plant part comparing individual effects of each of WRI1 and the fatty acid acyltransferase expressed alone.
Claim 32 limit the other feed ingredient or suitable carrier of claim 17 to comprising one or more of edible fat, carbohydrate, protein, vitamins and minerals.
Claims 33 limits claim 17, comprising the steps of 

Claim 34 is drawn to a process for producing a feedstuff, comprising the steps of (i) extracting lipid from vegetative plant parts obtained from at least 100 transformed plants grown in a field, the vegetative plant parts comprising one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1) and a fatty acid acyltransferase, and (ii) mixing the extracted lipid with at least one other feed ingredient or suitable carrier. 
Claims 35-36 are drawn to a feedstuff produced by the method of claims 17 and 33, comprising the exogenous polynucleotides. 

Regarding claims 17, 30, Sanjaya et al teach expressing exogenous WRI1 gene in diacylglycerol acyltransferase (DGAT1 and TAG1) line At2g19450 (p877, right col, 1st para).   
At2g19450 line is not a normal wild-type Arabidopsis. By https://www.arabidopsis.org/servlets/TairObject?type=gene&id=431705, At2g19450 is known for encoding diacylglycerol acyltransferase (DGAT) and has an insertion mutation in the TAG1 gene.  In another word, At2g19450 has higher DGAT expression and high TAG (major non-polar lipid). 
According to instant specification ([0568]), TAG is the first and major “non-polar” lipids.  
Thus, Sanjaya et al teach a method of making a transgenic plant over-expressing the combination of WRI1 and diacylglycerol acyltransferase (DGAT1) together in transgenic plants.  The transgenic plant expressing above had higher WRI1 expression (p877, right col, 1st para).  
rd para; p876, right col, last para).  
In addition, Sanjaya et al teach that a transgenic plant expressing the combination of DGAT1 and LEC2 increased oil accumulation in leaves (p875, left col, 1st para), and teach that WRI1, like LEC2, are transcription factors regulating oil synthesis (p874, summary, right col, 1st para).  Thus, teach that WRI1 and LEC2 are functional equivalents in oil synthesis. 
In summary, Sanjaya et al teach:
1. Exogenously expression of combination of WRI1 functional equivalent (LEC2) and DGAT1; and 
2. Over-expression of combination of (exogenous) WRI1 and (high) DGAT1.  
Both 1 and 2 lead to increased lipid accumulation.  

Sanjaya et al do not teach mixing such vegetative plant part (expressing WRI1 and DGAT) with other feed ingredient or suitable carrier to produce feedstuff.  
According to instant specification (p160, lines 12-28), “feedstuffs” include any food or preparation for human or animal consumption (including for enteral and/or parenteral consumption) which when taken into the body: (1) serve to nourish or build up tissues or supply energy, and/or (2) maintain, restore or support adequate nutritional status or metabolic function.…. The term “carrier” is used in its broadest sense to encompass any component which may or may not have nutritional value. 
According to instant specification (p160, lines 37-39), the suitable carriers include edible fat. 
Chapman et al teach a process of producing food or feed from plant vegetative tissue enriched in oil by transgenic means including leaf for feeding animals and human (abstract; [0072], [0083]; claims 1, 9 and 25) and teach using oil (reading on edible fat, a suitable carrier) in food; and using hydrogenation (reading on water, a suitable carrier) in food and food preparation ([0072]), thus teach 
Regarding claims 33-34, planting multiple plants to produce more plant products obvious and scaling up to many plants greater than 100 grown in a field is routine process in the agricultural practices.
In view of instant specification (p160, lines 12-28), the food of Chapman et al teach the feedstuff of claims 35-36. 
Chapman et al additionally teach that ectopic/exogenous expression of fatty acid acyltransferases like DGAT1, PDAT, or GPAT to increase biosynthesis of TAG (a non-polar lipid) ([0006]-[0007]). 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One ordinary skill would have realized that exogenous WRI1 increased lipid accumulation as taught and demonstrated by Sanjaya et al and Chapman et al, DGAT increased lipid accumulation as taught and demonstrated by Sanjaya et al and Chapman et al, and that the method of overexpressing the combination of WRI1 and DGAT was taught by Sanjaya et al.  One ordinary skill would have been motivated to overexpressing the combination of exogenous WRI1 and DGAT, and to make plants and vegetative parts expressing the combination of WRI1 and fatty acid acyltransferase (DGAT) by using the method as taught Sanjaya et al, and to use such vegetative parts to make feedstuff by mixing with an ingredient or carrier as taught by Chapman et al.  

Additionally regarding the additive effect recited in claim 31, not only both WRI1 and DGAT increase lipid production, but also that co-expression of fatty acid acyltransferase (DGAT) increased expression of WRI1 (Sanjaya et al, p877, right col, 1st para), which would be realized as an additive by any ordinary skill in the art.  Sanjaya et al further teach that WRI1 and LEC2 are transcription factor regulating oil synthesis, and that lipid combination of DGAT and LEC2 increased lipid in vegetative parts.  Thus, one ordinary skill in the art would expect such additive effect from a combination of WRI1 and DGAT. 
Therefore the invention would have been obvious to one ordinary skill in the art. 
In addition, increasing non-polar lipid is not required in independent claim 17.  
 
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanjaya et al in view of Chapman et al, as applied to claims 17 above, and further in view of Twomey (Mechanical Harvesting of Selected Vegetables - Feasibility Study. 1-67, 2006). 
Claim 27 is drawn to the process of claim 17 which further comprises a step of harvesting the vegetative plant part from a plant grown in the field with a mechanical harvester. 
Sanjaya et al in view of Chapman et al teach all the limitations of claim 17.
Sanjaya et al in view of Chapman et al do not teach use of a mechanical harvester. 
st para). 
One ordinary skill in the art would have been motivated to take advantage of and harvesting large quantities at a low cost as taught by Twomey, and apply the method as taught by Twomey to the method of Sanjaya et al in view of Chapman et al, to achieve the same result as Sanjaya et al in view of Chapman et al did in large amount at a low cost.  The expectation of success would have been high because the method was demonstrated to be effective (large amount and low cost). 
Therefore the claim would have been obvious to one ordinary skill in the art. 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanjaya et al in view of Chapman et al and Twomey, as applied to claims 17 and 27 above, and further in view of Sara (Planting & Harvesting, published 2002, attached publish date), and Yang et al (Turnover of Fatty Acids during Natural Senescence of Arabidopsis, Brachypodium, and Switchgrass and in Arabidopsis b-Oxidation Mutants.  Plant Physiology, Vol. 150, pp. 1981–1989, 2009)
Claim 28 is drawn to the process of claim 27, wherein the vegetative plant part is harvested from the plant at a time between about the time of flowering of the plant to about the time senescence of the plant has started. 
Sanjaya et al in view of Chapman et al and Twomey collectively teach all the limitations of claim 27.
Sanjaya et al in view of Chapman et al and Twomey do not teach the time of harvest. 
Sara teaches that the peak time to harvest leaves (the dominant vegetative parts for most plants) is just before flowering (P1, 2nd para).  
nd para).  
One ordinary skill in the art would have additionally recognized the peak and optimal harvest time as taught by Sara and Yang et al collectively, and been motivated to harvest the plant at such optimal time to take advantage of having high lipid in such vegetative part of the plant as taught by Yang et al, and use such use such vegetative parts of the plant to make feed stuff as taught by Sanjaya et al in view of Chapman et al.  The expectation of success would have been high because Yang et al demonstrated higher lipid in vegetative part of such plant. The method of making feedstuff was known method as taught by Chapman et al. 
Therefore the claim would have been obvious to one ordinary skill in the art. 


Remarks
1. Koprowski et al (US 20100184130, published 7/22/2010, priority date 6/15/2007) was considered as a prior art.  However, Koprowski et al teach that the preferred plants are not food generating crops for human, are non-food plants, and the produced products are not involved in the food supply chain ([0005], [0028], [0133]).  In view of instant specification (p160, 2nd para), “’feedstuffs’ include any food or preparation for human or animal consumption (including for enteral and/or parenteral consumption) which when taken into the body”.  Thus Koprowski et al somewhat teach away the claims.  The reference is filed but not cited by the examiner. 

2. According to instant specification (p80, last para), the term “non-polar lipid” refers to fatty acids and derivatives thereof which are soluble in organic solvents but insoluble in water. The fatty acids 

3. Claims 19-25, new claim 37 (depending on claim 20) recite specific composition of fatty acids from the vegetative parts expressing combination of exogenous WRI1 and fatty acid acyltransferases particularly DGAT1, are free of prior art.  
In addition, applicant demonstrated the results in Tables 6-8 (p192-194 of the specification).  
Thus, in view of parent applications 15293032 (U.S. Patent #10246718), 14462323 (U.S. Patent 9499829), and 13841641(U.S. Patent #8809026), no art rejection is made to these claims. However, the claims are rejected by double patenting as analyzed above. 

Response to Arguments
Obviousness Double Patenting 
The rejections are modified accordingly in view of claim amendments and addition of new claim. 
Applicant will consider filing a Terminal Disclaimer over U.S. Patent Nos. 8,809,026, 9,061,992, 9,499,829, and 10,246,718 once the nonstatutory double patenting are the only remaining rejections. 

35 U.S.C. § 112 - Written Description 
In view of claim amendments, and in view of the specification and prior art, the rejection is withdrawn.  

35 U.S.C. § 103 - Obviousness 

The argument is fully considered and is deemed partially but not fully persuasive.  
Sanjaya et al do not teach co-express both WRI1 and DGAT exogenously 
However, Sanjaya et al teach expressing exogenous WRI1 gene in diacylglycerol acyltransferase (DGAT1 and TAG1) line At2g19450 (p877, right col, 1st para).   
At2g19450 is known for encoding diacylglycerol acyltransferase (DGAT) and has an insertion mutation in the TAG1 gene.  In another word, At2g19450 has higher DGAT expression and high TAG (major non-polar lipid). 
Thus, Sanjaya et al teach a method of making a transgenic plant over-expressing the combination of WRI1 and diacylglycerol acyltransferase (DGAT1) together in transgenic plants.  
In addition, Sanjaya et al teach that a transgenic plant expressing the combination of DGAT1 and LEC2 increased oil accumulation in leaves (p875, left col, 1st para), and teach that WRI1, like LEC2, are transcription factors regulating oil synthesis (p874, summary, right col, 1st para).  
In summary, Sanjaya et al teach:
1. Exogenously expression of combination of WRI1 functional equivalent (LEC2) and DGAT1; and 
2. Over-expression of combination of (exogenous) WRI1 and (high) DGAT.  
Both 1 and 2 lead to increased lipid accumulation.  
Thus, although Sanjaya et al do not teach that both WRI1 and DGAT are exogenous, both WRI1 and DGAT were known to increase lipid (Sanjaya et al and Chapman et al), Sanjaya et al teach a method 
Again, increasing non-polar lipid is not even required in independent claim 17.  


Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Wayne Zhong/					 
Examiner, Art Unit 1662	

	
	/Ashley K Buran/               Primary Examiner, Art Unit 1662